internal_revenue_service department of the treasury washington dc index number person to contact number release date telephone number refer reply to cc dom p si - plr-103263-00 date date x a d1 d2 x y z dear this letter responds to your letter dated date submitted on behalf of x requesting a ruling that rents received by x will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x filed an election to be an s_corporation on d1 x has accumulated_earnings_and_profits currently x conducts real_estate leasing and management of two commercial and residential buildings properties as its sole business a as x's president represents that x performs significant services and incurs substantial costs in the operation of its leasing and management business x’s activities are conducted by a and an additional employee a represents that x provides the following services assistance in the remodeling for new tenants assistance to architects builders and other professionals on remodeling projects recommending architects contractors and other vendors maintenance services for common areas center sign and parking facilities handling emergency maintenance services on a 24-hour basis providing advertising through message board and special promotions providing emergency contact sources and access for all public safety purposes arranging garbage pickup and recycling services paying expenses for insurance real_estate_taxes repairs and maintenance resolving tenant complaints negotiating and preparing documents for all leases and lease renewals inspecting properties on a mr david r oeth daily and weekly basis maintaining the common area maintaining all records pertaining to rental receipts and property operating costs and preparing monthly tenant reports periodically inspecting for water leaks and other damage making repairs to and otherwise maintaining roof of buildings periodically inspecting repairing and maintaining foundations and exterior walls including painting of exterior wall and trim when necessary periodically inspecting repairing and maintaining the plumbing electrical heating air conditioning and hvac systems periodically inspecting and maintaining the fire alarm and sprinkler systems inspecting and maintaining the landscaping cutting lawns trimming shrubs and carrying out other necessary ground and yard maintenance for a good appearance maintaining and keeping the parking and pavement spaces in good repair providing routine cleaning and upkeep of the parking area grounds and landscaped areas maintaining fire and extended coverage insurance on the premises making periodic inspection of the exterior portions of buildings looking for decay dry rot insect termite and other pest damage for its taxable_year ending on d2 x received gross rental income of dollar_figurex and incurred dollar_figurey in operating_expenses not including depreciation of dollar_figurez for properties x incurs the following costs in connection with the business of renting and managing the property the payment of real_estate_taxes the payment of insurance of all of its buildings the payment of salary and fringe_benefits for employees the payment for maintenance and repairs the payment for repairs and or replacement of building foundations exterior walls and roof sec_1362 of the code provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations defines rents as amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are mr david r oeth incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted we conclude that x’s receipts from leasing properties are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
